Livt Richd Way Attourny unto mrs Elizabeth Freake Admx unto the Estate of mr John Freake plaint, agt John Williams of Boston Boateman Defendt in an action of the case for the earnings of a Boate wch the sd Wma hath imploied about Four yeares, the one halfe thereof belongs to the sd Freake & what shall appeare to bee justly due upon the sd Account which conceive may bee about thirty pounds in mony & all other due damages according to attachmt datd April: 17° 1676. . . . The Jury . . . founde for the plaint, that the sd Wma shall give in a just & true Accot of the earnings of the boate for so long time as hee hath imploied her within thirty dayes or pay to the plaint. twenty Four pounds in mony & costs of Court being thirty one Shilling & eight pence & so to have the boate.